Name: Commission Implementing Decision (EU) 2016/708 of 11 May 2016 on the compliance of the Ã¢ Austrian Agricultural Certification SchemeÃ¢ with the conditions set out in Directives 98/70/EC and 2009/28/EC of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  energy policy;  processed agricultural produce;  environmental policy;  technology and technical regulations;  deterioration of the environment;  plant product;  economic policy
 Date Published: 2016-05-12

 12.5.2016 EN Official Journal of the European Union L 122/60 COMMISSION IMPLEMENTING DECISION (EU) 2016/708 of 11 May 2016 on the compliance of the Austrian Agricultural Certification Scheme with the conditions set out in Directives 98/70/EC and 2009/28/EC of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (1), and in particular Article 7c(6) thereof, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (2), and in particular Article 18(6) thereof, Whereas: (1) Directives 98/70/EC and 2009/28/EC lay down, inter alia, sustainability criteria for biofuels and bioliquids. Provisions of Articles 7b, 7c and Annex IV of Directive 98/70/EC are similar to provisions of Articles 17, 18 and Annex V of Directive 2009/28/EC. (2) Where biofuels and bioliquids are to be taken into account for the purposes referred to in Article 7a of Directive 98/70/EC and Article 17(1)(a), (b) and (c) of Directive 2009/28/EC, Member States must require economic operators to show the compliance of biofuels and bioliquids with the sustainability criteria set out in, respectively, Article 7b(2) to (5) of Directive 98/70/EC and Article 17(2) to (5) of Directive 2009/28/EC. To this end, economic operators may provide proof or data obtained in accordance with, inter alia, a voluntary national or international scheme, or a national scheme. (3) A Member State may notify its national scheme to the Commission. Where the Commission decides that such a notified national scheme complies with the conditions set out in Directives 98/70/EC and 2009/28/EC, schemes established in accordance with Article 7c of Directive 98/70/EC and Article 18 of Directive 2009/28/EC may not refuse mutual recognition with that Member State's scheme, as regards the verification of compliance with the sustainability criteria set out in Article 7b(2) to (5) of Directive 98/70/EC and Article 17(2) to (5) of Directive 2009/28/EC. (4) On 29 September 2015, Austria notified its national scheme (the Austrian Agricultural Certification Scheme) to the Commission. The scheme covers agricultural feedstocks and vegetable oils and is applied up to the initial processing of these feedstocks. The Commission assessed the compliance of the Austrian Agricultural Certification Scheme with the conditions set out in Directive 98/70/EC and Directive 2009/28/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Sustainability of Biofuels and Bioliquids established by Article 25(2) of Directive 2009/28/EC, HAS ADOPTED THIS DECISION: Article 1 The Austrian Agricultural Certification Scheme complies with the conditions set out in Directives 98/70/EC and 2009/28/EC. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 11 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 350, 28.12.1998, p. 58 (2) OJ L 140, 5.6.2009, p. 16